KYMER, Circuit Judge,
with whom
FERNANDEZ, MICHAEL DALY HAWKINS and THOMAS, Circuit Judges, join, concurring:
The bankruptcy court felt it had only to decide the legal question of whether the option was an executory contract and believed (correctly, at the time) that it was bound by Easebe to conclude “yes.” In re Easebe Enters., 900 F.2d 1417 (9th Cir.1990). Today, we erase Easebe from the books, correctly, in my view. Having done that, proceedings in the bankruptcy court go back to square one and everything else should remain open to the parties and the bankruptcy court to consider afresh under “Countryman” on remand. I therefore concur in the judgment.